711 N.W.2d 748 (2006)
474 Mich. 1111
DANA CORPORATION, Plaintiff-Appellant,
v.
DEPARTMENT OF TREASURY, Defendant-Appellee.
Docket No. 129573, COA No. 255984.
Supreme Court of Michigan.
April 13, 2006.
On order of the Court, the application for leave to appeal the August 18, 2005, 267 Mich.App. 690, 706 N.W.2d 204, judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH, J., would grant leave to appeal.